Exhibit 10.15

 

AMENDMENT TO CHANGE IN CONTROL AGREEMENT

 

THIS AMENDMENT is made this         day of                  , 20         by and
between H.B. FULLER COMPANY, a Minnesota corporation (the “Company”), and
                 (the “Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Company and the Executive have heretofore entered into a Change In
Control Agreement, dated                , 2007 (the “Agreement”);

 

WHEREAS, the Company and the Executive wish to amend the Agreement as set forth
in this Amendment;

 

NOW, THEREFORE, in consideration of the premises, and of the mutual covenants
hereinafter set forth, the parties agree that the Agreement is hereby amended as
follows:

 

1.    DEFINITION OF CHANGE IN CONTROL. Effective as of the date of this
Amendment, Section 1(b)(i) of the Agreement is amended by replacing the number
“15%” with the number “30%.”

 

2.    SAVINGS CLAUSE. Save and except as hereinabove expressly amended, the
Agreement shall continue in full force and effect.

 

IN WITNESS WHEREOF, the Company and the Executive have executed this instrument
as of the date first written above.

 

H.B. FULLER COMPANY By:       President and Chief Executive Officer

[Executive]